DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment, filed May 5, 2022 is acknowledged. Claims 1 and 2 are amended.
	Claims 5-16 are cancelled.
	Claims 1-4 and 17 are pending in the instant application.
Response to Arguments
Applicant’s arguments, filed 05/05/2022, with respect to Claim 1 have been fully considered and are persuasive. The inclusion of allowable subject matter from dependent Claim 13 renders Claim 1 allowable in light of the amendments. The rejection of Claim 1 has been withdrawn. The objections to claims 1, 5-8, and 9-12 have been overcome. The 112 rejections of claims 2 and 5-16 have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in two interviews with Zhuo Xu on 06/15/2022 and 06/16/2022.

The application has been amended as follows: 
“the one of the first adjustment hole” in line 13 of Claim 1 has been deleted and replaced with –the one of the first adjustment holes—
“the first adjustment hole” in line 14 of Claim 1 is deleted and replaced with –each first adjustment hole—
“the plurality of second adjustment holes” in lines 14-15 of Claim 1 is deleted and replaced with –each of the plurality of second adjustment holes--
“the first adjustment hole” in lines 19-20 of Claim 1 is deleted and replaced with –each first adjustment hole—
Reference character “(a)” in line 20 of Claim 1 is deleted and replaced with –(b)--
“the middle” in line 3 of Claim 2 has been deleted and replaced with –a middle--
“the outer end” in line 4 of Claim 2 has been deleted and replaced with –a surface of a distal end--
“the outer end” in lines 2-3 of Claim 3 has been deleted and replaced with –the outer side—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, no prior art was found which taken alone or together teaches or fairly suggests “the locking device further comprises a sliding sleeve movably sleeved on the outer tube, wherein a third adjustment hole corresponding to the first adjustment hole is provided on the sliding sleeve.”
The remaining claims 2-4 and 17 are rendered allowable in that they inherit the limitations of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 5712724966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H FORSTNER/Examiner, Art Unit 3784                                                                                                                                                                                                        
                                                                                                                                                                                               /ERIN DEERY/Primary Examiner, Art Unit 3754